Citation Nr: 0021644	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-28 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
irritable bowel syndrome with chronic diarrhea.

2.  Entitlement to a compensable evaluation for left ear 
hearing loss with history of ruptured tympanic membrane.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1981 to 
September 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1996 decision by the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO), which granted service connection for irritable bowel 
syndrome with chronic diarrhea, rated it 10 percent 
disabling, and granted service connection for left ear 
hearing loss with history of ruptured tympanic membrane, 
rating it zero percent disabling; both ratings were made 
effective September 6, 1995.  By an August 1996 decision, the 
RO increased the evaluation for service-connected irritable 
bowel syndrome from 10 to 30 percent disabling.  

The Board observes that, in February 1996, the veteran noted 
disagreement with the initial ratings assigned his irritable 
bowel syndrome and left ear hearing loss and perfected his 
appeal as to those issues.  Thus, the propriety of the 
ratings from the effective date of the awards through to the 
time when a final resolution of the issues has been reached, 
is currently before the Board.  Grantham v. Brown, 114 F.3d 
1156 (1997); Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's irritable bowel syndrome with chronic 
diarrhea is manifested by subjective complaints of chronic 
bowel disturbance, abdominal pain, and diarrhea; with 
clinical findings of irritable bowel syndrome and chronic 
diarrhea.

2.  On October 1997 VA audiology examination, the average 
pure tone threshold was 13 decibels in the right ear and 55 
decibels in the left ear; speech recognition was 100 percent 
correct in the right ear and 88 percent correct on the left.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for irritable bowel syndrome with chronic diarrhea have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.114, Diagnostic Code 7319 (1999).

2.  The criteria for a compensable evaluation for left ear 
hearing loss with history of ruptured tympanic membrane have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.85-.87, Diagnostic Code 6100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal a recommendation by a Physical 
Evaluation Board that the veteran should receive a disability 
discharge due to an in-service diagnosis of persistent 
diarrhea, with normal gastroenterological evaluation times 
three, with severe irritable bowl syndrome unresponsive to 
medical therapy.  The service medical records also reflect 
that the veteran experienced notable left ear hearing of 
service origin.

VA examination in December 1995 revealed slight generalized 
abdominal tenderness and bowel sounds that were slightly 
hyperactive.  Diagnoses included mild erosive gastritis 
(diagnosed during service), asymptomatic; and chronic 
diarrhea as the result of severe irritable bowel syndrome.  

VA audiological examination in December 1995 revealed pure 
tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
5
15
15
LEFT
5
50
75
80

The average pure tone threshold was 9 decibels in the right 
ear and 53 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent correct in 
the right ear and 88 percent correct on the left.  The VA 
audiologist noted that the veteran complained of left ear 
hearing loss since he experienced a concussion injury to that 
ear in 1983.  He did not complain of vertigo or tinnitus.  
The diagnosis was severe high frequency sensorineural hearing 
loss of the left ear.

By January 1996 rating decision, the RO granted service 
connection for irritable bowel syndrome with chronic 
diarrhea, rated it 10 percent disabling under Diagnostic Code 
7319; and granted service connection for left ear hearing 
loss, rating it zero percent disabling under Code 6100.  The 
veteran initiated a timely appeal of that decision, 
contending that the irritable bowel syndrome warranted a 
disability rating in excess of 10 percent, and that his left 
ear hearing loss warranted a compensable disability rating.

An examination report from a private physician, dated in 
March 1996, reflects that the veteran complained of 
indigestion, upset stomach, heartburn, feeling bloated after 
eating, constant stomach trouble, constipation, diarrhea, and 
loss of control of his bowels.  He reported that diarrhea 
would awaken him early in the morning, causing seven to nine 
bowel movements over a period of six hours.  Examination 
revealed that his abdomen was soft and not distended.  Bowel 
sounds were normally active, and there was no organomegaly, 
masses, or tenderness.  Rectal examination revealed the 
perianal skin was intact.  Digital examination showed no 
masses.  Sphincter tone appeared good.  The diagnosis was 
chronic diarrhea.

A stool analysis in April 1996 revealed positive guaiac 
findings, suggesting gastrointestinal bleeding.  A 
rectosigmoid examination to 50 centimeters was normal.  
Computerized tomography was interpreted as revealing rectal 
wall thickening/edema with perirectal inflammatory changes 
suggestive of proctitis.  Fat excretions and chymotrypsin 
activity were considered normal.  Biopsies of the colon and 
the rectosigmoid area showed no significant histopathologic 
diagnosis.  A barium enema in May 1996 was reported to be 
normal. 

Examination by another private physician in June 1996 
revealed that the veteran had lost seven pounds over the 
prior three months, and continued to complain of frequent 
episodes of diarrhea.  The physician noted that there was 
much improvement with Imodium.  Examination showed positive 
bowel sounds.  The left lower quadrant was nontender to light 
palpation and mildly tender to deep palpation.  On 
examination in July 1996, the veteran complained of rectal 
bleeding over the prior four days.  He reported that the 
bleeding was painless, but he continued to feel bloated and 
"crampy."  He denied rectal irritation, and reported 
feeling relief after defecating.  Although he was eating 
well, it was noted that he lost 10 pounds over the prior 
three months.  Examination of the abdomen was positive with 
decreased bowel sounds, and was minimally tender to 
palpation.  Rectal examination revealed no external 
hemorrhoids, and there were no palpable masses in the rectal 
vault.  A stool sample was negative for occult bleeding. 

By August 1996 decision, the RO increased the evaluation for 
the irritable bowel syndrome from 10 to 30 percent, effective 
September 6, 1995.  

In September 1996, the veteran contacted the RO, requesting a 
reevaluation of his service-connected irritable bowel 
syndrome.  He reported that the disability continued to 
increase in severity, causing lost hours of sleep and weight 
loss from 147 to 126 pounds.  He stated he used a variety of 
vitamin supplements to alleviate the disability, but nothing 
seemed to help.  He reported taking up to 16 tablets of 
Imodium each day to maintain some control of his digestive 
system. 

A September 1996 "TDRL" (Temporary Disability Retirement 
List) interim summary report shows that the veteran continued 
to complain of having 8-9 watery stools each day, predictably 
waking him at night.  He also reported weight loss, from a 
normal weight of 147 pounds down to 126 pounds.  Examination 
revealed that his abdomen was soft, without organomegaly, 
masses, or tenderness.  The diagnosis included chronic 
diarrhea and weight loss of unknown etiology.  

The record reflects that a VA examination was scheduled in 
October 1996, but was canceled by the veteran.  The record 
reflects that the RO contacted him in January 1997 to 
determine whether he wanted the VA examination rescheduled.  
The RO noted that he refused to report for further VA 
examination for fear that the evaluations of his service-
connected disabilities might be reduced if he presented for 
examination.

In March 1997, the veteran stated that his diarrhea was 
worsening day by day; that it was constant, painful and 
affected his ability to hold down a full-time job.

The veteran was afforded a VA medical examination in October 
1997, at which time he reported his weight had stabilized at 
134 pounds in the past year.  He stated that Imodium helped 
to slow down the diarrhea and relieve symptoms.  He reported 
that he currently had 8-12 bowel movements in the morning 
over a period of six to seven hours, and that he was sleeping 
better with Elavil.  He also complained of continued nausea.  
He reported that he worked as a driver for a local 
distributing company, generally unloading trucks during the 
day.  Examination revealed that he was well-developed and 
well-nourished, and was not in acute pain or distress.  His 
abdomen showed no organomegaly or masses.  There was no sign 
of tenderness with palpation, and no sign of hyperactivity.  
Digital rectal examination was negative, and blood work 
showed no abnormality.  The diagnosis was irritable bowel 
syndrome with chronic diarrhea.  

On VA audiological examination in October 1997, the veteran 
complained of decreased hearing acuity secondary to in-
service exposure to noise from aircraft engines.  He did not 
report problems with tinnitus.  Examination revealed pure 
tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
15
20
LEFT
10
50
80
80

The average pure tone threshold was 13 decibels in the right 
ear and 55 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent correct in 
the right ear and 88 percent correct in the left ear.  The VA 
audiologist reported that left ear hearing was within normal 
limits through 1500 Hertz, with  moderate to severe 
sensorineural hearing loss at 2000-8000 Hertz.  Right ear 
hearing was within normal limits across the tested 
frequencies.

By supplemental statement of the case issued in March 2000, 
the RO continued the disability ratings previously assigned 
the veteran's service-connected disabilities.  Regarding the 
irritable bowel syndrome with chronic diarrhea, it was 
determined that the evidence demonstrated symptomatology 
which was consistent with the maximum 30 percent rating 
assigned under Code 7319.  As to the left ear hearing loss, 
it was found that the objective examination revealed findings 
consistent with the criteria for a zero percent rating under 
Code 6100.  Concerning both disabilities, the RO considered, 
but denied, an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).

In March 2000, the veteran stated that he had forwarded all 
the medical records in his possession, and reported that his 
full-time job prevented him from appearing for further VA 
examination.  He requested the RO to "submit[] the 
paperwork" and move forward with his appeal.  

II.  Legal Criteria and Analysis

The veteran contends that his service-connected irritable 
bowel syndrome and left ear hearing loss disabilities are 
more disabling than contemplated by the current evaluations.  
When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, as in this case, the claim continues to 
be well grounded as long as the rating schedule provides for 
a higher rating and the claim remains open.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  In this case, the claims 
are well grounded; thus, VA has a duty to assist.  Review of 
the record does not reveal that there are additional records 
which have not been obtained and which would be pertinent to 
the present claims.  Thus, no further development is required 
to comply with 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability ratings are 
determined by application of a schedule of ratings, based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Regarding a request for increased 
schedular evaluation, the Board will only consider factors as 
enumerated in the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  The degree of impairment resulting 
from a disability is a factual determination and the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Id. at 57-58; Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  As noted in the Introduction section of 
this decision, however, the veteran disagreed with the 10 
percent and zero percent disability rating initially 
assigned, respectively, to the irritable bowel syndrome and 
left ear hearing loss disabilities in January 1996.  In such 
a situation, analysis of a claim for a higher initial rating 
requires consideration of the possibility of "staged 
ratings," wherein VA assesses whether the level of 
impairment has changed during the pendency of a claim, and 
then determines the appropriate rating at those various 
stages.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3 (1999); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

A.  Increased Evaluation for Irritable Bowel Syndrome

As noted, the veteran's irritable bowel syndrome is currently 
rated under 38 C.F.R. § 4.114, Diagnostic Code 7319, which 
provides rating criteria for irritable colon syndrome.  
Moderate symptomatology, manifested by frequent episodes of 
bowel disturbance with abdominal distress warrants a 10 
percent evaluation; severe symptomatology, manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress, warrants a 30 percent 
evaluation.  A 30 percent evaluation is the maximum schedular 
rating provided under Code 7319.

Given the symptoms noted in some of the medical evidence of 
record, the veteran's irritable bowel syndrome could arguably 
be rated by analogy to 38 C.F.R. § 4.114, Diagnostic Code 
7332 (1999), which provides rating criteria for impairment of 
sphincter control.  However, even a 30 percent rating under 
that code requires wearing a pad due to leakage or occasional 
involuntary bowel movements.  As there is no evidence of 
record indicating the veteran has experienced involuntary 
bowel movements or leakage necessitating the wearing of a 
pad, the Board finds that an evaluation of the irritable 
bowel syndrome under Code 7332 is not warranted on the facts 
of this case.  

38 C.F.R. § 4.112 (1999) provides that minor weight loss or 
greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes important where there is appreciable loss sustained 
over a period of time.  In evaluating weight loss generally, 
consideration will be given not only to standard age, height, 
and weight tables, but also to the particular individual's 
predominant weight pattern as reflected by the records.

A review of the relevant evidence of record, and in 
particular, findings noted on VA examination in October 1997, 
reflects that the veteran continues to have symptoms of 
chronic diarrhea, abdominal pain, and nausea.  In that 
regard, the evidence demonstrates diarrheal episodes, with 
some relief with Imodium and prescribed medication.  The 
October 1997 VA examination reveals findings that are 
essentially unchanged from clinical findings recorded on 
prior VA examinations and private medical reports.  In this 
context, the medical evidence of record is significant for a 
long-standing history of daily symptoms of bowel disturbance 
and abdominal pain.  However, the record is negative for any 
findings that the veteran experiences malnutrition or other 
nutritional problems, anemia, or has utilized absorbent 
materials which might provide a basis for a higher disability 
rating under the criteria for evaluation of disorders of the 
digestive system.  See, e.g., 38 C.F.R.§ 4.114, Codes 7328, 
7332 (1999).  Significantly, as noted above, the 30 percent 
rating currently assigned contemplates a severe disability 
manifested by frequent episodes of diarrhea with abdominal 
discomfort which the Board finds to be consistent with the 
objective and subjective evidence of record in this case.  In 
light of the above, the Board finds that the weight of the 
evidence is against an evaluation in excess of 30 percent for 
irritable bowel syndrome.

B.  Increased Evaluation for Left Ear Hearing Loss

The veteran's left ear hearing loss is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-.87.  Current 
VA rating criteria for the evaluation of a hearing loss 
disability provide ratings from zero to 100 percent, based on 
controlled speech discrimination tests together with the 
results of pure tone audiometry tests which average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz.  38 
C.F.R. §§ 4.85-.87; Diagnostic Codes 6100 to 6110.  The 
evaluation of hearing impairment applies a rather structured 
formula which is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The current rating criteria for service-connected left ear 
hearing loss is limited to consideration of the factors 
expressed in 38 C.F.R. § 4.85; namely, the results of 
authorized examinations of controlled speech discrimination 
tests and puretone audiometry tests.  Pursuant to section 
4.85, the most probative evidence of record is the most 
recent VA audiological evaluation conducted in October 1997.  
See Francisco, 7 Vet. App. at 57-58; Solomon, 6 Vet. App. at 
402.  That examination revealed an average pure tone 
threshold of 13 decibels in the right ear and 55 decibels in 
the left ear, and discrimination ability of 100 percent 
correct in the right ear and 88 percent correct in the left 
ear.  Applying these values to the rating schedule results in 
a numeric designation of Level I hearing in the veteran's 
left ear.  The corresponding percentage evaluation is zero 
percent under Code 6100.

The report of most recent VA examination adequately portrays 
the veteran's left ear hearing loss in accordance with 
38 C.F.R. §§ 4.85-.87, and demonstrates that the left ear 
hearing loss is contemplated by the currently assigned zero 
percent disability rating.  In evaluating his left ear 
hearing disability, the RO has specifically referred to the 
October 1997 VA audiological examination to determine the 
applicable disability rating.  As noted above, the rating 
requires a mechanical application of the pure tone audiometry 
data to the schedular criteria, which at this time does not 
allow for an increased disability rating above the current 
noncompensable evaluation.  See Lendenmann, 3 Vet. App. at 
349.  Therefore, the weight of the evidence is against a 
compensable evaluation for left ear hearing loss with 
ruptured tympanic membrane.

In regard to the veteran's service-connected irritable bowel 
syndrome and his service-connected left ear hearing loss, the 
Board has considered all pertinent aspects of 38 C.F.R. Parts 
3 and 4 as required by the Court in Schafrath.  The current 
evidence does not provide a basis which permits a higher 
evaluation.  Specifically, VA medical findings, in 
conjunction with clinical findings of private physicians, do 
not demonstrate that the degree of impairment resulting from 
the irritable bowel syndrome and left ear hearing loss meets 
or more nearly approximates the criteria for a disability 
rating in excess of the respective 30 percent or zero percent 
currently assigned.

Considering the nature and extent of the veteran's service-
connected disabilities, as currently demonstrated, and other 
related factors, the Board concurs with the RO finding that 
his service-connected disabilities do not cause him unusual 
or exceptional hardship such as to warrant application of 38 
C.F.R. § 3.321(b)(1).  Although he receives intermittent 
medical treatment for with his service-connected 
disabilities, he is not shown to have required frequent 
periods of hospitalization due to his irritable bowel 
syndrome or left ear hearing loss.  Clearly, based on the 
nature and severity of his irritable bowel syndrome, 
interference with employment is foreseeable.  It is for this 
exact reason that he has been awarded a maximum, 30 percent 
schedular rating.  However, the Board finds that the record 
does not reflect frequent periods of hospitalization due of 
his service-connected irritable bowel syndrome with chronic 
diarrhea, nor interference with his employment status to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  See 38 C.F.R. §§ 4.1, 4.10.  The 
rating of disabilities is based on average impairment of 
earning capacity in a civil occupation.  38 U.S.C.A. § 1155.  
In cases such as this, where it is shown that the veteran is 
employed and there is no evidence of an exceptional or 
unusual disability picture associated with either the 
irritable bowel syndrome or the left ear hearing loss, 
application of the provisions of 38 C.F.R. § 3.321(b)(1) in 
lieu of the regular rating criteria is deemed inappropriate.  
See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Shipwash, 8 Vet. App. at 227.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for a rating in 
excess of 30 percent for irritable bowel syndrome with 
chronic diarrhea, and a compensable evaluation for left ear 
hearing loss.  See Gilbert, 1 Vet. App. at 54.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of this case, the veteran is not entitled to 
favorable application of 38 U.S.C.A. § 5107(b).  


ORDER

An evaluation in excess of 30 percent for irritable bowel 
syndrome with chronic diarrhea is denied.

A compensable evaluation for left ear hearing loss with 
history of ruptured tympanic membrane is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

